DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 07/22/2022.
Applicant’s amendments filed 07/22/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 4-5, 7-8, 10, 15, 18, and 20; and cancelation of claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0071939 to Matsushita in view of Tsai et al. (US 2016/0141404, hereinafter Tsai).
With respect to Claim 1, Matsushita discloses a high electron mobility transistor (HEMT) (Matsushita, Figs. 1A-1B, 4A-4B, 5, 6A-6B, 7, ¶0018-¶0031, ¶0032-¶0035, ¶0036-¶0039), comprising:
       a substrate (11) (Matsushita, Figs. 1A-1B, 6A-6B, ¶0020, ¶0036);
       a mesa structure (e.g., the wafer including the buffer layer 12 and the barrier layer 14 is processed by etching portions of the buffer layer 12 and the barrier layer 14 such that the lower portion of the buffer layer 12 remains to form the mesa structure on the substrate 11) (Matsushita, Figs. 1A-1B, 6A-6B, ¶0020-¶0021, ¶0027) disposed on the substrate (11), wherein the mesa structure comprises a channel layer (e.g., the two-dimensional electron gas layer 12a in the vicinity of the upper surface of the GaN buffer layer) and a barrier layer (14) (Matsushita, Figs. 1A-1B, 6A-6B, ¶0020) on the channel layer (12a); 
       at least a contact structure (e.g., the drain electrode 17 and the source electrode 18) (Matsushita, Figs. 1A-1B, 6A-6B, ¶0036, ¶0022) disposed in the mesa structure, wherein the contact structure (17/18) comprises a body portion (e.g., electrode portion 17/18 on the grove portion 15/16) (Matsushita, Figs. 1A-1B, 6A-6B, ¶0036, ¶0024) and a plurality of protruding portions (17a/18a), the body portion (17/18) on the mesa structure, the plurality of protruding portions (17a/18a) penetrate through the barrier layer (14) and a portion of the channel layer (e.g., the buffer layer including 2DEG 12a); and
       a gate structure (19) (Matsushita, Figs. 1A-1B, 6A-6B, ¶0030, ¶0025) disposed on the mesa structure and between the contact structure (17) and another one of the contact structure (18), wherein.
Further, Matsushita does not specifically disclose a passivation layer disposed on the mesa structure; at least a contact structure disposed in the passivation layer, wherein the body portion penetrates through the passivation layer; wherein the gate structure comprises: a semiconductor gate layer directly disposed on the barrier layer of the mesa structure and covered by the passivation layer: and 20a gate metal layer through the passivation layer to contact a top surface of the semiconductor gate layer.
However, Tsai teaches forming a HEMT device (Tsai, Fig. 1, ¶0009-¶0024) comprising a gate protection layer (118/120/126) (Tsai, Fig. 1, ¶0019-¶0022) to passivate the metal gate, eliminate the current leakage path along the sidewalls of the p-GaN cap, improve the threshold voltage uniformity, and to prevent damage to the p-GaN cap. The source/drain contacts (122/124) (Tsai, Fig. 1, ¶0020) are disposed in the passivation layer (118/120/126), wherein upper portions of the source/drain contacts (122/124) penetrate through the passivation layer (118/120/126). Further, Tsai teaches forming a gate structure comprising a semiconductor gate layer (114) (Tsai, Fig. 1, ¶0018) directly disposed on the barrier layer (112) and covered by the passivation layer (118/120/126); and 20a gate metal layer (128) (Tsai, Fig. 1, ¶0022) through the passivation layer (118/120/126) to contact a top surface of the semiconductor gate layer (114).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the high electron mobility transistor of Matsushita by forming a gate structure having p-GaN layer and a metal gate layer, and a passivation layer on the p-GaN layer as taught by Tsai, wherein the gate structure is formed on the mesa of Matsushita to have a passivation layer disposed on the mesa structure; at least a contact structure disposed in the passivation layer, wherein the body portion penetrates through the passivation layer; wherein the gate structure comprises: a semiconductor gate layer directly disposed on the barrier layer of the mesa structure and covered by the passivation layer: and 20a gate metal layer through the passivation layer to contact a top surface of the semiconductor gate layer in order to passivate the metal gate, eliminate the current leakage path along the sidewalls of the p-GaN cap, improve the threshold voltage uniformity, and to prevent damage to the p-GaN cap, and thus to obtain a HEMT device with improved device reliability (Tsai, ¶0001, ¶0002, ¶0012, ¶0024).
Regarding Claim 2, Matsushita in view of Tsai discloses the high electron mobility transistor according to claim 1. Further, Matsushita discloses the high electron mobility transistor, wherein a bottom surface of the body portion (17/18) (Matsushita, Figs. 1A-1B, 6A-6B, ¶0036) is flush with an upper surface of the barrier layer (14).
Regarding Claim 4, Matsushita in view of Tsai discloses the high electron mobility transistor according to claim 1. Further, Matsushita discloses the high electron mobility transistor, wherein the plurality of protruding portions (17a/18a including grooves 35a/36a) (Matsushita, Figs. 6A-6B, 7, ¶0037) are arranged along a first direction (e.g., a vertical direction in Figs. 6A, 7) and a second direction (e.g., a horizontal direction in Figs. 6A, 7) to form an array in a top plane view, the first direction and the second direction are perpendicular.
Regarding Claim 5, Matsushita in view of Tsai discloses the high electron mobility transistor according to claim 4. Further, Matsushita discloses the high electron mobility transistor, wherein the plurality of protruding portions (17a/18a including grooves 35a/36a) (Matsushita, Figs. 6A-6B, 7, ¶0037) are aligned along the second direction (e.g., the horizontal direction in Figs. 6A, 7) and are staggered along the first direction (e.g., the vertical direction in Figs. 6A, 7).
Regarding Claim 7, Matsushita in view of Tsai discloses the high electron mobility transistor according to claim 1. Further, Matsushita discloses the high electron mobility transistor, wherein the plurality of protruding portions (e.g., 15a/16a) (Matsushita, Figs. 1A-1B, 6A-6B, ¶0019-¶0023, ¶0030, ¶0036) of the contact structure and the gate structure (19) extend along a same direction in a top plane view.
Regarding Claim 8, Matsushita in view of Tsai discloses the high electron mobility transistor according to claim 1. Further, Matsushita discloses the high electron mobility transistor, wherein the plurality of protruding portions (e.g., 25a/26a) (Matsushita, Figs. 4A-4B, 5, 6A-6B, ¶0019, ¶0032-¶0035, ¶0036) of Page 18 of 21the contact structure extend along a direction that is perpendicular to a direction along that the gate structure (19) extends.
Regarding Claim 10, Matsushita in view of Tsai discloses the high electron mobility transistor according to claim 1. Further, Matsushita discloses the high electron mobility transistor, wherein the body portion and the plurality of protruding portions (17a/18a) of the contact structure (17/18) are of a one-piece structure (Matsushita, Figs. 6A-6B, ¶0029, ¶0036-¶0037).
Regarding Claim 11, Matsushita in view of Tsai discloses the high electron mobility transistor according to claim 1. Further, Matsushita discloses the high electron mobility transistor, wherein the contact structure (17/18) (Matsushita, Figs. 6A-6B, ¶0029) comprises titanium (Ti), aluminum (Al), an alloy of the above materials.
Regarding Claim 12, Matsushita in view of Tsai discloses the high electron mobility transistor according to claim 1. Further, Matsushita discloses the high electron mobility transistor, wherein the channel layer (12) (Matsushita, Figs. 1A-1B, 6A-6B, ¶0020) comprises gallium nitride (GaN).
Regarding Claim 13, Matsushita in view of Tsai discloses the high electron mobility transistor according to claim 1. Further, Matsushita discloses the high electron mobility transistor, wherein the barrier layer (14) (Matsushita, Figs. 1A-1B, 6A-6B, ¶0021) comprises aluminum gallium nitride (AlGaN).
Regarding Claim 14, Matsushita in view of Tsai discloses the high electron mobility transistor according to claim 1. Further, Matsushita does not specifically disclose that the passivation layer comprises aluminum nitride (AlN), aluminum oxide (Al203), boron nitride (BN), silicon nitride (Si3N4), silicon oxide (SiO2), zirconia (ZrO2), hafnium oxide (HfO2), lanthanum oxide (La2O3), lutetium oxide (Lu2O3), lanthanum oxide (LaLuO3), or a combination thereof.
However, Tsai teaches forming a passivation layer (118/120/126) (Tsai, Fig. 1, ¶0019, ¶0021) comprised of aluminum nitride, aluminum oxide, silicon nitride, silicon dioxide (SiO2), or a combination thereof.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the high electron mobility transistor of Matsushita/Tsai by forming a passivation layer comprised of specific materials as taught by Tsai to have a passivation layer that comprises aluminum nitride (AlN), aluminum oxide (Al203), silicon nitride (Si3N4), silicon oxide (SiO2), or combination thereof in order to passivate the metal gate, eliminate the current leakage path along the sidewalls of the p-GaN cap, improve the threshold voltage uniformity, and to prevent damage to the p-GaN cap, and thus to obtain a HEMT device with improved device reliability (Tsai, ¶0001, ¶0002, ¶0012, ¶0024).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0071939 to Matsushita in view of Tsai (US 2016/0141404) as applied to claim 1, and further in view of Yamada et al. (US 2019/0296137, hereinafter Yamada).
Regarding Claim 3, Matsushita in view of Tsai discloses the high electron mobility transistor according to claim 1. Further, Matsushita does not specifically disclose that the body portion extends into part of the barrier layer. However, Yamada teaches forming HEMT transistor (Yamada, Fig. 9, ¶0007, ¶0083-¶0087) comprising a channel layer (103), a barrier layer (e.g., including a first barrier layer 102 and a second barrier layer 104), and a contact structure (106/311 and 107/312). The contact structure (106/311 and 107/312) of Yamada includes a body portion (106/107) extending into the second barrier layer (104), and in contact with the protruding portion (311/312) penetrating the channel layer (103) and the first barrier layer (102) to reduce the contact resistance (Yamada, Fig. 9, ¶0087).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the high electron mobility transistor of Matsushita/Tsai by forming a contact structure penetrating the second barrier layer as taught by Yamada to have the HEMT transistor, wherein the body portion extends into part of the barrier layer in order to provide improved semiconductor device with reduced contact resistance (Yamada, ¶0007, ¶0083, ¶0087).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0071939 to Matsushita in view of Tsai (US 2016/0141404) as applied to claim 1, and further in view of Hoshi et al.  (US 2007/0132037, hereinafter Hoshi).
Regarding Claim 9, Matsushita in view of Tsai discloses the high electron mobility transistor according to claim 1. Further, Matsushita does not specifically disclose that the body portion of the contact structure overlaps two edges of the mesa structure. However, Hoshi teaches a method for forming the source electrode and the drain electrode of HEMT transistor (Hoshi, Figs. 6-7, 8A-8B, 9, ¶0002, ¶0017, ¶0066-¶0082), wherein the source electrode (610) and the drain electrode (620) are ohmic electrodes and comprise an upper portion (612/622) (Hoshi, Figs. 6-7, 8A-8B, 9, ¶0069, ¶0075) and a plurality of lower portions (611/621) to increase contact area between the electrodes (610/6200 and the two-dimensional electron gas layer (110), and thus to provide a small ohmic resistance of the source  and drain electrodes. In plan view (Hoshi, Figs. 6, 8A, ¶0069-¶0077), the upper portions (612/622) of the source  and drain electrodes overlap two edges of the structure including the channel layer (103) and the cap layer (104) between isolation regions (106)of the HEMT transistor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the high electron mobility transistor of Matsushita/Tsai by forming the source electrode and the drain electrode of HEMT transistor as taught by Hoshi to have the HEMT transistor, wherein the body portion of the contact structure overlaps two edges of the mesa structure in order to increase contact area, and thus to provide improved semiconductor device with small ohmic resistance of the source and drain electrodes (Hoshi, ¶0002, ¶0017, ¶0082).
Claims 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0071939 to Matsushita in view of Tsai (US 2016/0141404), Bahl (US 2012/0280281), and Decoutere et al. (US 2014/0306235, hereinafter Decoutere).
With respect to Claim 15, Matsushita discloses a method for forming a high electron mobility transistor (HEMT) (Matsushita, Figs. 1A-1B, 2A-2C, 3A-2B,4A-4B, 5, 6A-6B, 7, ¶0018-¶0031, ¶0032-¶0035, ¶0036-¶0039), comprising:
       providing a substrate (11) (Matsushita, Fig. 2A, ¶0027);
       forming a mesa structure (e.g., the wafer including the buffer layer 12 and the barrier layer 14 is processed by etching portions of the buffer layer 12 and the barrier layer 14 such that the lower portion of the buffer layer 12 remains to form the mesa structure on the substrate 11) (Matsushita, Figs. 2A-2B, ¶0027) on the substrate (11), wherein the mesa structure has a channel layer (e.g., the two-dimensional electron gas layer 12a in the vicinity of the upper surface of the GaN buffer layer) and a barrier layer (14) (Matsushita, Figs. 1A-1B, 6A-6B, ¶0020) disposed on the channel layer (12a); 
       forming a plurality of second openings (e.g., 15a/16a) (Matsushita, Figs. 2B-2C, ¶0028) disposed in the mesa structure, wherein the plurality of second openings are connected to a top surface of the barrier layer (14) and penetrate through the barrier layer (14) and a portion of the channel layer (12); and
        forming a metal layer (e.g., titanium aluminum alloy) (Matsushita, Fig. 3A, ¶0029) in the plurality of second openings (15a/16a) thereby forming a contact structure (17/18).
Further, Matsushita does not specifically disclose (1) forming a semiconductor gate layer on the barrier layer of the mesa structure, forming a passivation layer covering the substrate and the mesa structure and the semiconductor gate layer; (2) forming at least a first opening at a side of the semiconductor gate layer, 30wherein the first opening penetrates through the passivation layer and 4Appl. No. 17/029,075 Reply to Office action of May 09, 2022 exposes the barrier layer; (3) wherein the plurality of second openings are connected to a bottom surface of the first opening; and forming a metal layer in the first opening.
Regarding (1)-(2), Tsai teaches a method of forming a HEMT device (Tsai, Fig. 1, ¶0009-¶0024) comprising a gate protection layer (118/120/126) (Tsai, Fig. 1, ¶0019-¶0022) to passivate the metal gate, to eliminate the current leakage path along the sidewalls of the p-GaN cap, to improve the threshold voltage uniformity, and to prevent damage to the p-GaN cap. The source/drain contacts (122/124) (Tsai, Fig. 1, ¶0020) are disposed in the passivation layer (118/120/126), wherein upper portions of the source/drain contacts (122/124) penetrates through the passivation layer (118/120/126). Further, Tsai teaches forming the gate structure comprising a semiconductor gate layer (114) (Tsai, Fig. 4, ¶0018, ¶0041-¶0042) directly disposed on the barrier layer (112), forming a passivation layer (502/120’) (Tsai, Fig. 5, ¶0018, ¶0044-¶0046) covering the substrate and the semiconductor gate layer (114). The method of Tsai comprises forming at least a first opening (Tsai, Fig. 6, ¶0048) at a side of the semiconductor gate layer (114), 30wherein the first opening penetrates through the passivation layer (502/120’) and 4Appl. No. 17/029,075 Reply to Office action of May 09, 2022 exposes the barrier layer (112), and forming20formingforming  a metal layer (702) (Tsai, Fig. 7, ¶0049) in the first opening.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Matsushita by forming a gate structure having p-GaN layer and a metal gate layer, and a passivation layer on the p-GaN layer as taught by Tsai, wherein the gate structure is formed on the mesa of Matsushita to have forming a semiconductor gate layer on the barrier layer of the mesa structure, forming a passivation layer covering the substrate and the mesa structure and the semiconductor gate layer; forming at least a first opening at a side of the semiconductor gate layer, 30wherein the first opening penetrates through the passivation layer and 4Appl. No. 17/029,075 Reply to Office action of May 09, 2022 exposes the barrier layer in order to passivate the metal gate, eliminate the current leakage path along the sidewalls of the p-GaN cap, improve the threshold voltage uniformity, and to prevent damage to the p-GaN cap, and thus to obtain a HEMT device with improved device reliability (Tsai, ¶0001, ¶0002, ¶0012, ¶0024).
Regarding (2)-(3), Bahl teaches forming GaN semiconductor device (Bahl, Fig. 5, ¶0001, ¶0011-¶0023, ¶0034-¶0037, ¶0040-¶0044) with improved operating characteristics and comprising the electron gas layer (508) (Bahl, Fig. 5, ¶0040-¶0041) formed by the lower layer (504) and the upper layer (506). Further, The GAN device of Bahl comprises the electrical ohmic contact (510) and a passivation layer (518) (Bahl, Fig. 5, ¶0040) that is formed prior formation of the electrical contact (510), wherein the contact (510) includes multiple portions (e.g., 514a and 516a) extending through the upper layer (506) and the lower layer (504). The upper portion (516a) of the ohmic contact (510) of Bahl extends through the passivation layer (518), and the lower portions (514a) of the ohmic contact (510) extend through the upper layer (506) and the lower layer (504), wherein the multiple portions (514a) (Bahl, Fig. 5, ¶0041) of the contact (510) increase the sidewall contact area with the electron gas layer (508), and provide lower on-resistance.
Further, Decoutere teaches a method for forming HEMT transistor (Decoutere, Figs. 2a-2i, ¶0004-¶0017, ¶0020-¶0037), the method comprising forming a passivation layer (30) (Decoutere, Fig. 2b, ¶0029, ¶0020) covering the substrate (1) and the mesa structure (e.g., a III-nitride stack 2/3/4); forming at least a first opening (e.g., 34 and 36) (Decoutere, Fig. 2g, ¶0035), wherein the first opening (34/36) penetrates through the passivation layer (30) and exposes the barrier layer (4), and forming source and drain electrodes (21/22) in the first opening, the source and drain electrodes (21/22) are in ohmic contact with the barrier layer (4), the thicknesses of the III-nitride layers are controlled to turn a threshold voltage of  the HEMT according to specific requirements (Decoutere, Figs. 1, 2i, ¶0004, ¶0023).
Thus, a person of ordinary skill in the art would recognize that in the method of Matsushita/Tsai/ Bahl/Decoutere comprising forming a passivation layer on a substrate and mesa before forming the source/drain contacts (e.g., as taught by Bahl), the first opening would be formed at a side of the semiconductor gate layer and would penetrate through the passivation layer to expose the barrier layer (e.g., as taught by Decoutere), such that the plurality of second openings of Matsushita/Tsai/ Bahl/Decoutere would be connected to a bottom surface of the first opening; and a metal layer for the source/drain electrodes would be formed in the first opening and the plurality of second openings.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for forming a high electron mobility transistor of Matsushita/Tsai by forming a passivation layer prior forming electrical contacts as taught by Bahl, wherein the passivation layer is formed on the mesa of Matsushita, and includes the first opening penetrating through the passivation layer and exposing the barrier layer as taught by Decoutere to have the method that comprises forming at least a first opening, wherein the first opening penetrates through the passivation layer and exposes the barrier layer, wherein the plurality of second openings are connected to a bottom surface of the first opening; and forming a metal layer in the first opening in order to provide improved semiconductor device with improved operating characteristics, and controlled threshold voltage of the HEMT transistor (Bahl, ¶0001, ¶0037, ¶0041-¶0043; Decoutere, ¶0004, ¶0023, ¶0037).
Regarding Claim 16, Matsushita in view of Tsai, Bahl, and Decoutere discloses the method for forming a high electron mobility transistor according to claim 15. Further, Matsushita discloses the method for forming a high electron mobility transistor, wherein a bottom surface of the contact portion (17/18) (Matsushita, Figs. 1A-1B, 6A-6B, ¶0036) is flush with an upper surface of the barrier layer (14), but does not specifically disclose that a bottom surface of the first opening is flush with an upper surface of the barrier layer. However, Bahl teaches forming GaN semiconductor device (Bahl, Fig. 5, ¶0001, ¶0011-¶0023, ¶0034-¶0037, ¶0040-¶0044), wherein the passivation layer (518) is formed prior formation of the electrical contact (510) including multiple portions (e.g., 514a and 516a) that extend through the upper layer (506) and the lower layer (504), such that a bottom surface of the first opening in the passivation layer (518) for the upper portion (516a) of the contact (510) is flush with an upper surface of the upper layer (506), the multiple portions (514a) of the contact (510) increase the sidewall contact area with the electron gas layer (508), and provide lower on-resistance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Matsushita/Tsai/Bahl/Decoutere by forming a passivation layer prior forming electrical contacts as taught by Bahl, wherein the passivation layer includes the first opening penetrating through the passivation layer and exposing the barrier layer to have the method for forming HEMT transistor, wherein a bottom surface of the first opening is flush with an upper surface of the barrier layer in order to provide improved semiconductor device with improved operating characteristics by increasing the sidewall contact area to provide lower on-resistance (Bahl, ¶0001, ¶0037, ¶0041-¶0043).
Regarding Claim 18, Matsushita in view of Tsai, Bahl, and Decoutere discloses the method for forming a high electron mobility transistor according to claim 15. Further, Matsushita discloses the method for forming a high electron mobility transistor, wherein the plurality of second openings (e.g., grooves 35a/36a) (Matsushita, Figs. 6A-6B, 7, ¶0037) are arranged along a first direction (e.g., a vertical direction in Figs. 6A, 7) and a second direction (e.g., a horizontal direction in Figs. 6A, 7) to form an array in a top plane view, the first direction and the second direction are perpendicular.
Regarding Claim 20, Matsushita in view of Tsai, Bahl, and Decoutere discloses the method for forming a high electron mobility transistor according to claim 15. Further, Matsushita does not specifically disclose the method, further comprising a gate metal layer through the passivation layer to contact a 30top surface of the semiconductor gate layer. However, Tsai teaches the method, further comprising a gate metal layer (906) (Tsai, Fig. 9-10, ¶0059-¶0060) through the passivation layer (502/120’) to contact a 30top surface of the semiconductor gate layer (114).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Matsushita/Tsai/Bahl/Decoutere by forming a gate structure having p-GaN layer and a metal gate layer, and a passivation layer on the p-GaN layer as taught by Tsai, wherein the gate structure is formed on the mesa of Matsushita to have the method, further comprising a gate metal layer through the passivation layer to contact a 30top surface of the semiconductor gate layer in order to provide a HEMT device with reduced current leakage and improved device reliability (Tsai, ¶0001, ¶0002, ¶0012, ¶0024).
Claims 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0156836 to Shealy et al. (hereinafter Shealy) in view of Tsai (US 2016/0141404) and Bahl (US 2012/0280281).
With respect to Claim 15, Shealy discloses a method for forming a high electron mobility transistor (HEMT) (Shealy, Figs. 5A-5P, ¶0011-¶0022, ¶0037-¶0058, ¶0072-¶0090), comprising:
       providing a substrate (501) (Shealy, Fig. 5A, ¶0073);
       forming a mesa structure (e.g., a mesa comprising a buffer layer 502’ and a barrier layer 503’) (Shealy, Figs. 5B-5C, ¶0075-¶0077) on the substrate (501), wherein the mesa structure has a channel layer (e.g., upper portion of the buffer layer including the two-dimensional electron gas layer at the interface of the buffer layer and the barrier layer) and a barrier layer (503’) (Shealy, Figs. 5B-5C, ¶0077, ¶0051) disposed on the channel layer (502’);
       forming a passivation layer (507) (Shealy, Fig. 5D, ¶0078) covering the substrate (501) and the mesa structure (502’/503’);
       forming at least a first opening (e.g., etched passivation layer 507’’ including an opening for the source/drain contact) (Shealy, Fig. 5K, ¶0084), wherein the first opening penetrates through the passivation layer (507’’) and exposes the barrier layer (503’’); and
        forming a metal layer (e.g., 518) (Shealy, Figs. 5L-5M, ¶0085-¶0086) in the first opening thereby forming a contact structure (518).
Further, Shealy does not specifically disclose (1) forming a semiconductor gate layer on the barrier layer of the mesa structure, forming a passivation layer covering the semiconductor gate layer; forming at least a first opening at a side of the semiconductor gate layer30; (2) forming a plurality of second openings, wherein the plurality of second openings are connected to a bottom surface of the first opening and penetrate through the barrier layer and a portion of the channel layer; and forming a metal layer in the plurality of second openings.
Regarding (1), Tsai teaches a method of forming a HEMT device (Tsai, Fig. 1, ¶0009-¶0024) comprising a gate protection layer (118/120/126) (Tsai, Fig. 1, ¶0019-¶0022) to passivate the metal gate, to eliminate the current leakage path along the sidewalls of the p-GaN cap, to improve the threshold voltage uniformity, and to prevent damage to the p-GaN cap. The source/drain contacts (122/124) (Tsai, Fig. 1, ¶0020) are disposed in the passivation layer (118/120/126), wherein upper portions of the source/drain contacts (122/124) penetrates through the passivation layer (118/120/126). Further, Tsai teaches forming the gate structure comprising a semiconductor gate layer (114) (Tsai, Fig. 4, ¶0018, ¶0041-¶0042) directly disposed on the barrier layer (112), forming a passivation layer (502/120’) (Tsai, Fig. 5, ¶0018, ¶0044-¶0046) covering the substrate and the semiconductor gate layer (114). The method of Tsai comprises forming at least a first opening (Tsai, Fig. 6, ¶0048) at a side of the semiconductor gate layer (114), 30wherein the first opening penetrates through the passivation layer (502/120’) and 4Appl. No. 17/029,075 Reply to Office action of May 09, 2022 exposes the barrier layer (112), and forming20formingforming  a metal layer (702) (Tsai, Fig. 7, ¶0049) in the first opening.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Shealy by forming a gate structure having p-GaN layer and a metal gate layer, and a passivation layer on the p-GaN layer as taught by Tsai to have forming a semiconductor gate layer on the barrier layer of the mesa structure, forming a passivation layer covering the semiconductor gate layer; forming at least a first opening at a side of the semiconductor gate layer in order to passivate the metal gate, eliminate the current leakage path along the sidewalls of the p-GaN cap, improve the threshold voltage uniformity, and to prevent damage to the p-GaN cap, and thus to obtain a HEMT device with improved device reliability (Tsai, ¶0001, ¶0002, ¶0012, ¶0024).
Regarding (2), Bahl teaches forming GaN semiconductor device (Bahl, Fig. 5, ¶0001, ¶0011-¶0023, ¶0034-¶0037, ¶0040-¶0044) with improved operating characteristics and comprising the electron gas layer (508) (Bahl, Fig. 5, ¶0040-¶0041) formed by the lower layer (504) and the upper layer (506), the electrical contacts (510/512), and a passivation layer (518) that is formed prior formation of the electrical contacts (510/512) including multiple portions (e.g., 516a/514a and 516b/514b) that extend through the upper layer (506) and the lower layer (504) including the electron gas layer (508), the upper portion (516a and 516b) of the contact (510/512) extends through the passivation layer (518), and the lower portions (514a/514b) of the contacts (510/512) extend through the upper layer (506) and the lower layer (504), the multiple portions (514a/514b) of the contact (510/512) increase the sidewall contact area with the electron gas layer (508), and provide lower on-resistance.
Thus, a person of ordinary skill in the art would recognize that in the method of Shealy/Bahl comprising forming a passivation layer on a substrate and mesa before forming the source/drain contacts, the first opening would penetrate through the passivation layer and would expose the barrier layer (e.g., as taught by Shealy) so that a plurality of second openings of Bahl would be formed in the first opening on the exposed barrier layer and would be connected to a bottom surface of the first opening; and a metal layer for the source/drain electrodes would be formed in the first opening and the second openings.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for forming a high electron mobility transistor of Shealy by forming a passivation layer prior forming electrical contact structure that includes multiple portions extending to the channel as taught by Bahl, wherein the upper portion of the contact structure is formed in the first opening in the passivation layer and multiple portions of the contact structure are formed in the plurality of second openings in the mesa of Shealy to have the method for forming HEMT transistor that comprises forming a plurality of second openings, wherein the plurality of second openings are connected to a bottom surface of the first opening and penetrate through the barrier layer and a portion of the channel layer; and forming a metal layer in the plurality of second openings in order to provide improved semiconductor device with improved operating characteristics by increasing sidewall contact area with the electron gas layer to provide lower on-resistance (Bahl, ¶0001, ¶0037, ¶0041-¶0043).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0071939 to Matsushita in view of Tsai (US 2016/0141404), Bahl (US 2012/0280281), and Decoutere (US 2014/0306235) as applied to claim 15, and further in view of Yamada (US 2019/0296137).
Regarding Claim 17, Matsushita in view of Tsai, Bahl, and Decoutere discloses the method for forming a high electron mobility transistor according to claim 15. Further, Matsushita does not specifically disclose that first opening extends into part of the barrier layer. However, Yamada teaches forming HEMT transistor (Yamada, Fig. 9, ¶0007, ¶0083-¶0087) comprising a channel layer (103), a barrier layer (e.g., including a first barrier layer 102 and a second barrier layer 104), and a contact structure (106/311 and 107/312), wherein contact structure (106/311 and 107/312) includes a portion (106/107) extending into the second barrier layer (104) in the first opening, and in contact with the protruding portion (311/312) penetrating the channel layer (103) and the first barrier layer (102) in the second opening to reduce the contact resistance (Yamada, Fig. 9, ¶0087).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method for forming a high electron mobility transistor of Matsushita/Tsai/Bahl/Decoutere by forming a contact structure penetrating the second barrier layer in the first opening as taught by Yamada to have the method for forming a HEMT transistor, wherein the first opening extends into part of the barrier layer in order to provide improved semiconductor device with reduced contact resistance (Yamada, ¶0007, ¶0083, ¶0087).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0071939 to Matsushita in view of Tsai (US 2016/0141404), Bahl (US 2012/0280281,) and Decoutere (US 2014/0306235) as applied to claim 15, and further in view of Hoshi (US 2007/0132037).
Regarding Claim 19, Matsushita in view of Tsai, Bahl and Decoutere discloses the method for forming a high electron mobility transistor according to claim 15. Further, Matsushita does not specifically disclose that the first opening overlaps two edges of the mesa structure. However, Hoshi teaches a method for forming the source electrode and the drain electrode of HEMT transistor (Hoshi, Figs. 6-7, 8A-8B, 9, ¶0002, ¶0017, ¶0066-¶0082), wherein the source electrode (610) and the drain electrode (620) are ohmic electrodes and comprise an upper portion (612/622) (Hoshi, Figs. 6-7, 8A-8B, 9, ¶0069, ¶0075) and a plurality of lower portions (611/621) to increase contact area between the electrodes (610/6200 and the two-dimensional electron gas layer (110), and thus to provide a small ohmic resistance of the source  and drain electrodes; and in plan view (Hoshi, Figs. 6, 8A, ¶0069-¶0077), the upper portions (612/622) of the source  and drain electrodes overlap two edges of the structure including the channel layer (103) and the cap layer (104) between isolation regions (106) of the HEMT transistor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method for forming a high electron mobility transistor of Matsushita/Tsai /Bahl/Decoutere by forming the source electrode and the drain electrode of HEMT transistor having an upper portion overlapping two edges of the stack as taught by Hoshi, wherein the upper portion is formed in the first opening overlapping the mesa of Matsushita/Tsai/Bahl/Decoutere to have the method for forming a HEMT transistor, wherein the first opening overlaps two edges of the mesa structure in order to increase contact area, and thus to provide improved semiconductor device with small ohmic resistance of the source  and drain electrodes (Hoshi, ¶0002, ¶0017, ¶0082).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891